IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                                       C")
                                                                                     ev
                                                                                     co      CACI
                                                                                     OD      XID_, 7p
                                                                                     C__,.
THE STATE OF WASHINGTON,                     )   No. 75502-1-1                       xi.     rrl
                                                                                             Cf ••ri
                                                                                       _     -r, -i
                                             )
                                                                                     c-ii      ›—
                     Respondent,             )                                       2.
                                             )   DIVISION ONE
                     v                                                                       xr-
                                             )
                                                                                             -I4:7
                                             )                                       cn      ca —
                                                                                     f\.)    X'‹
HUSSAN DRAMMEH,                              )   UNPUBLISHED OPINION                             _
                                             )
                     Appellant.              )   FILED: January 16, 2018


       MANN. J. —Hussan Drammeh was charged with codefendant Rico Lopez

with the crime of rape in the first degree. Drammeh accepted a plea agreement

and pleaded guilty to rape in the third degree. Prior to sentencing, Drammeh

moved to withdraw his plea. The trial court denied the motion. Drammeh

appeals and argues that the trial court abused its discretion by denying his

motion to withdraw his guilty plea because he received ineffective assistance of

counsel. Drammeh also contends that he did not enter his guilty plea knowingly,

voluntarily, and intelligently. We affirm.

                                       FACTS

       Early one morning in June 2014, N.L. ran to the front desk at the Jet Motel

on International Boulevard and told the desk clerk that she had just been beaten
No. 75502-1-1/2


and raped by two men with guns. N.L., was naked, dripping wet, and bleeding

from a head wound. N.L. saw Lopez run by the front window and told the motel

desk clerk that"he was the worst one." Lopez was arrested shortly afterwards

and read his Miranda' rights. Lopez identified the other man as "Saine." Lopez

told the responding King County sheriffs deputy that he and Saine had

consensual sex with N.L. while she was bleeding from the head, and afterwards

Saine "put[NI.] in the shower to clean her off."

      After learning that Seine was Hussan Drammeh, a King County detective

arrested Drammeh. Drammeh and Lopez were charged with rape in the first

degree.2

      After his arraignment in November 2014, Drammeh retained defense

counsel Timothy Leary. Leary, a former deputy prosecuting attorney, was

experienced in handling felony matters, including sex offenses. Leary received

                                                         s meh before and
and reviewed discovery from the State. Leary met with Dram

after his court hearings and discussed the nature of the charges, the significance




       I Miranda v. Arizona, 384 U.S. 436,479, 86 S. Ct. 1602, 16 L. Ed. 2d 694(1966).
       2 Under RCW 9A.44.040:
      (1) A person is guilty of rape in the first degree when such person engages in sexual
      Intercourse with another person by forcible compulsion where the perpetrator or an
      accessory
      (a) Uses or threatens to use a deadly weapon or what appears to be a deadly
      weapon; or
      (b) Kidnaps the victim; or
      (c)Inflicts serious physical Injury, including but not limited to physical injury which
      renders the victim unconscious; or
      (d) Feloniously enters into the building or vehicle where the victim Is situated.
      (2)Rape in the first degree is a class A felony.



                                                -2-
No. 75502-1-1/3


of the penalties Drammeh faced upon a conviction, his review of the discovery

including witness statements, and a review of jail call recordings.

       The State sought and obtained an order compelling a buccal swab of

Drammeh in order to collect a deoxyribonucleic acid (DNA)sample for

comparison with the physical evidence collected from the crime scene and the

sexual assault examination kit ("rape kit") taken from N.L. The Washington State

Patrol Crime Laboratory provided a report detailing its findings with respect to the

DNA analysis. Drammeh's DNA matched DNA recovered from swabs of N.L.'s

"perineal/vulvar, internal anal, and external anal" areas. The forensic testing

estimated the presence of Drammeh's DNA to be accurate such that "[t]he

estimated probability of selecting an unrelated individual from the U.S. population
                _
with a matching profile [as] 1 in 5.5 sextillion."

       Leary believed this evidence was "of great significance, as [it] indicate[d] a

strong likelihood that the State would be able to prove that[Drammeh] had

sexual contact with N.L., as alleged by the State." Evidence recovered from the

crime scene also included N.L.'s blood in Lopez's car, the motel room, and in the

motel room's shower. Because N.L.'s head wound required sutures, Leary also

believed that the State would be able to prove that serious physical injury was

inflicted on N.L. Leary told Drammeh that he believed the State would be able to

prove the charge of rape in the first degree.

       Leary spoke v4ith Drammeh about the potential for plea negotiations,

particularly with the objective to negotiate a "non-Indeterminate" sentence.

Drammeh agreed with Leary's approach to plea negotiations. The State sought

                                          -3-
No. 75502-1-1/4


input from N.L. and learned that Drammeh was "the less-cruel of the two

offenders." Ultimately, Drammeh and the State agreed that Drammeh would

plead guilty to rape in the third degree in return for pleading guilty to two counts

of identity theft in the first degree in another unrelated criminal matter. On

November 20, 2015, Drammeh pleaded guilty to rape in the third degree, and the

court accepted the plea. At the time Drammeh entered his Plea Leary had only

interviewed the law enforcement officers involved in the case. Leary had not yet

interviewed the victim, N.L.

       In April 2016, before Drammeh was sentenced, Leary and Drammeh

learned that the State had dismissed the charge of rape in the first degree

against Lopez because N.L. was unavailable to testify. The State "was forced to

dismiss the matter" against Lopez because N.L. was undergoing a lengthy

inpatient drug treatment program outside of Washington. Because the State did

not know when N.L. would be available to testify, it dismissed the charges

against Lopez without prejudice. After he learned that the State dismissed the

charges against Lopez, Drammeh informed Leary that he wished to withdraw his

guilty plea to rape in the third degree. The trial court granted Leary's motion to

withdraw as counsel due to Drammeh's decision to move to withdraw his plea.

The trial court then denied Drammeh's motion to withdraw his guilty plea.

Drammeh was sentenced to a 17-month determinate sentence with 36 months of

community custody.

       Drammeh appeals.



                                           -4-
No. 75502-1-1/5


                                     ANALYSIS

       Due process requires that a defendant's guilty plea be knowing, voluntary,

and intelligent. State v. Mendoza, 157 Wash. 2d 582, 587, 141 P.3d 49(2006).

This constitutional principle is reflected in CrR 4.2(d). CrR 4.2(d) states that a

court "shall not accept a plea of guilty, without first determining that it is made

voluntarily, competently and with an understanding of the nature of the charge

and the consequences of the plea." The court shall allow the withdrawal of a

guilty plea only "to correct a manifest injustice? CrR 4.2(f). This is a demanding

standard; under it, the defendant bears the burden of establishing "an injustice

that is obvious, directly observable, overt, not obscure." State v. Branch, 129

Wn.2d 635,641, 919 P.2d 1228(1996)(quoting State v. Saas, 118 Wash. 2d 37,

42, 820 P.2d 505(1991)). Both the ineffective assistance of counsel and an

involuntary plea may constitute a manifest injustice that permits a defendant to

withdraw her or his guilty plea. State v. Taylor, 83 Wash. 2d 594, 597, 521 P.2d 699

(1974).

                           Motion to Withdraw Guilty Plea

       Drammeh argues first that the trial court erred in denying his motion to

withdraw his guilty plea because the plea was the product of his counsel's

ineffective assistance, namely failing to interview N.L. before Drammeh entered

his plea. We disagree.

       We review a trial court's order on a motion to withdraw a guilty plea for

abuse of discretion. State v. Lamb, 175 Wash. 2d 121, 127, 285 P.3d 27(2012). A

trial court abuses its discretion if its decision is manifestly unreasonable or based

                                            -5-
No. 75502-1-1/6


on untenable grounds or reasons. Lamb 175 Wash. 2d at 127. We review claims

of ineffective assistance of counsel de novo. State v. Sutherbv 165 Wash. 2d 870,

883, 204 P.3d 916(2009).

      The Sixth Amendment right to effective assistance of counsel

encompasses the plea process. State v. Sandoval, 171 Wash. 2d 163, 169, 249
P.3d 1015 (2011). In order to establish ineffective assistance, Drammeh must

meet the two-part Strickland v. Washington test for ineffective assistance: that

Leary's representation fell below an objective standard of reasonableness and

that prejudice resulted. Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S. Ct. 366,88 L.

Ed. 2d 203(1985); Strickland, 466 U.S. 668,687, 104 S. Ct. 2052, 80 L Ed. 2d

674(1984). To establish prejudice in this context "the defendant must show that

there is a reasonable probability that, but for counsel's errors, he would not have

pleaded guilty and would have insisted on going to trial." Hill 474 U.S. at 59.

       When counsel's alleged error is the failure to investigate potentially

exculpatory evidence, the determination of whether the error prejudiced the

defendant depends on the likelihood that discovering the potentially exculpatory

evidence would have led counsel to change his or her recommendation as to the

plea. That assessment, in turn, depends on "whether the evidence likely would

have changed the outcome of a trial." Hill, 474 U.S. at 59.

       "[C]ounsel has a duty to make reasonable investigations or to make a

reasonable decision that makes particular investigations unnecessary. In any

Ineffectiveness case, a particular decision not to investigate must be directly

assessed for reasonableness in all the circumstances, applying a heavy measure

                                          -6-
No. 75502-1-1/7


of deference to counsel's judgments." Strickland, 466 U.S. at 691. "Effective

assistance of counsel includes assisting the defendant in making an informed

decision as to whether to plead guilty or to proceed to trial." State v. A.N.J., 168
Wash. 2d 91, 1111225 P.3d 956(2010). The duty to investigate "does not

necessarily require that every conceivable witness be interviewed." In re Pers.

Restraint of Davis, 152 Wash. 2d 647, 739, 101 P.3d 1(2004). But a counsel's

"failure to interview a particular witness can certainly constitute deficient

performance." State v. Jones, 183 Wash. 2d 327, 340, 352 P.3d 776(2015). "A fair

assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel's challenged conduct, and to evaluate the conduct from counsel's

perspective at the time." Strickland, 466 U.S. at 689.

       When assessing an attorney's performance during the plea-bargaining

stage, "strict adherence" to the Strickland standard is essential. Premo v. Moore,

562 U.S. 115, 125, 131 S. Ct. 733, 178 L. Ed. 2d 649(2011). This is because

plea bargaining is complex and risky. "Plea bargains are the result of complex

negotiations suffused with uncertainty, and defense attorneys must make careful

strategic choices in balancing opportunities and risks." Premo,562 U.S. at 124.

One risk for the defendant is that an early plea bargain might come before the

State finds its case is getting weaker, not stronger. Premo,562 U.S. at 124-25.

       Here, Drammeh's claim for ineffective assistance of counsel fails because

he cannot establish prejudice. Drammeh fails to demonstrate that if Leary had

interviewed N.L. before entry of the guilty plea, Leary would have changed his

                                           -7-
No. 75502-1-1/8


recommendation regarding the plea. Leary's recommendation regarding the plea

was unlikely to change because the evidence that N.L. was at least temporarily

unavailable to testify would not have changed the outcome. See Hill, 474 U.S. at

59.

       First, Drammeh points to no evidence showing that had Leary interviewed

N.L. before the plea's entry, he would have changed his recommendation

regarding the plea. Drammeh contends that an interview with the victim "could

have" shown that(1) N.L. was addicted to drugs,(2)the addiction would

eventually require N.L. to attend an out-of-state drug treatment program, and (3)

participation in the program would foreclose the possibility of N.L. testifying

against Drammeh in a future trial. This contention is unsupported by the record.

It is also unreasonable; the Sixth Amendment requires counsel to be reasonably

competent, not prescient.

       Second, even if we assume that Leary had interviewed N.L. and learned

that she would be unavailable to testify, Drammeh cannot show that this would

have changed the outcome of a trial. The State's evidence was strong at the

time Drammeh entered his plea. For example, the certification for probable

cause shows that Drammeh and Lopez knocked N.L. unconscious, brought her

into the motel room, and then raped her. N.L.'s blood was found on the motel

room's bedding, shower wall, on towels, on Lopez's clothes and face, and in

Lopez's car. The motel clerk stated that N.L., bleeding from a head wound and

dripping wet, ran up to the desk while screaming that she had been raped and

beaten by two armed men. Lopez identified "Saine" as the other rapist and Saine

                                           -8-
No. 75502-1-1/9


was later identified as Drammeh. Drammeh's DNA matched the DNA recovered

from N.L.'s rape kit. This evidence was, in Leary's professional opinion,"of great

significance, as [it] indicate[d] a strong likelihood that the State would be able to

prove that[Drammeh] had sexual contact with N.L., as alleged by the State."

Although Leary had not yet interviewed N.L. at the time of the plea, he had

interviewed the law enforcement officers involved in the case. Drammeh cannot

show that an interview with N.L. "likely would have changed the outcome of the

trial." Hill, 474 U.S. at 59.

        Finally, the charge against Lopez was dismissed without prejudice. As the

State argues, the State will be free to refile the rape in the first degree charge

against Lopez if N.L. becomes available to testify. State v. Taylor, 150 Wn.2d

599,602,80 P.3d 605(2003). Lopez might yet be charged and convicted of

rape in the first degree.3

        Because Drammeh cannot show prejudice, we need not address his

argument that Leary's conduct was objectively unreasonable. See Strickland,
466 U.S. at 697. The trial court did not abuse its discretion by denying

Drammeh's motion to withdraw his guilty plea.

                                            Guilty Plea

        Drammeh contends next that he did not enter his plea knowingly,

voluntarily, and intelligently because he did not understand the direct

consequences of his plea. Specifically, Drammeh argues that he was(1)


        3 Under RCW 9A.04.080(b)(iii)(A), the statute of limitations for rape In the first degree will
not run until June 18, 2024.
                                                  -9-
No. 75502-1-1/10


misinformed about the maximum sentence that could be imposed for the charged

crime and (2) not informed of the length of the sex offender registration

requirement. These arguments are unavailing.

       The State implicitly and correctly concedes that this issue may be raised

for the first time on appeal. An allegation that a guilty plea was not knowingly

made because it was based on misinformation of sentencing consequences is a

constitutional error that a defendant can raise for the first time on appeal. State

v. Kennar, 135 Wash. App. 68, 72, 143 P.3d 326(2006).

      "A defendant'must be informed of all the direct consequences of his plea

prior to acceptance of a guilty plea.'" A.N.J., 168 Wn.2d at 113(quoting State v.

Barton, 93 Wash. 2d 301, 305,609 P.2d 1353(1980)). A direct consequence has a

"definite, immediate and largely automatic effect on the range of the defendant's

punishment? Barton 93 Wash. 2d at 305. For example,"[a] defendant must be

informed of the statutory maximum for a charged crime, as this is a direct

consequence of his guilty plea." State v. Weyrich, 163 Wash. 2d 554, 557, 182 P.3d

965(2008). "The State bears the burden of proving the validity of a guilty plea,

Including the defendant's knowledge of the direct consequences of the plea."

State v. Knotek, 136 Wn,App. 412, 423, 149 P.3d 676(2006).

A.     Maximum Sentence

       Drammeh argues first that the applicable maximum sentence was the top

end of the standard range, not the statutory maximum sentence set out in the

statute, RCW 9A.20.021(1)(c). Citing Blakely v. Washington, 542 U.S. 296, 124
S. Ct. 2531, 159 L. Ed. 2d 403(2004), Drammeh claims that the trial court

                                          -10-
No. 75502-1-1/11


misinformed him when it told him that the maximum sentence for rape in the third

degree was confinement for 5 years and a $10,000 fine. Instead, he claims that

the top end of the standard range sentence was the true maximum sentence,

and the court erred by telling him otherwise.

       The State counters that this claim fails in light of Wevrich. In Wevrich our

Supreme Court explained that "[a] defendant must be informed of the statutory

maximum for a charged crime, as this is a direct consequence of his guilty plea?
163 Wash. 2d at 557. We agree with the State.

       Here, Drammeh was correctly informed of the maximum sentence for

pleading guilty to the charged crime. Drammeh pleaded guilty to rape in the third

degree, a class C felony. A class C felony carries a maximum sentence of 5

years confinement and a $10,000 fine. ROW 9A.20.021(1)(c). Drammeh was

informed, in his statement on plea of guilty and in his plea colloquy, that the

statutory maximum sentence for rape in the third degree was confinement for 5

years and a $10,000 fine. He was also correctly informed, twice, that the

standard range for an offender with an offender score of 2 was 13 to 17 months.'

The record establishes that Drammeh was correctly informed of the maximum

sentence for the crime.




          At sentencing, Drammeh's offender score was Increased to 3 because of an unrelated
conviction that he pleaded guilty to before he was sentenced for rape in the third degree.
                                              -11-
No. 75502-1-1/12


B.     Length of Registration Requirement

       Drammeh argues next that he did not enter his plea knowingly, voluntarily,

and intelligently because he was not informed of the length of time that he would

be required to register as a sex offender. This argument is also unpersuasive.

       Again, a defendant must understand the "direct consequences" of her or

his guilty plea. Barton 93 Wash. 2d at 305. A defendant need not, however,"be

advised of all possible collateral consequences of his plea. State v. Ward, 123
Wash. 2d 488,512,869 P.2d 1062(1994). In Ward our Supreme Court concluded

that the duty to register as a sex offender was not a direct consequence of the

guilty plea because it did not alter the standard of punishment. 123 Wash. 2d 488,

513-14, 869 P.2d 1062(1994). Subsequently, however, in A N J the Court

explained that Ward did not stand for the proposition that the automatic statutory

requirement of registering as a sex offender was not a direct consequence of a

guilty plea. A.N.J., 168 Wash. 2d at 114-15. But contrary to Drammeh's argument,

A.N.J., does not stand for the proposition that a defendant pleading guilty to a

sex offense must be informed of the length of the obligation to register. A.N.J.,
168 Wash. 2d at 115.5

        Here, like the A.N.J. court, we are not required to decide whether the

period of registration is a direct or collateral consequence of a guilty plea

because Drammeh, like A.N.J., was informed that he would have to register as a

sex offender as required by statute. First, Drammeh signed guilty plea stated

         5 The A N J. court concluded it did not need to decide whether the duty to register was a
direct consequence of the guilty plea because A.N.J. was correctly Informed In his written plea
and the trial court's colloquy that he had a duty to register as a sex offender. A NJ,165 Wn.2d
at 102, 115.
                                                 -12-
No. 75502-1-1/13


that IN CONSIDERING THE CONSEQUENCES OF MY GUILTY PLEA(S), I

UNDERSTAND THAT:... 1 will be required to register where I reside, attend

school, or work." Second, during the trial court's colloquy Drammeh also

confirmed that he understood that he would be required to register for a period of

time:

        [STATE]: Do you also understand that you can be required to
        register as a sex offender for a period prescribed by statute?

        [DRAMMEH]: Yes.

Finally, the State's sentencing recommendation stated, under a heading entitled

"SEX OFFENDER REGISTRATION,"that "Every person convicted of a sex

offense is required to register as a sex offender pursuant to RCW 9A.44.130."

Because Drammeh was informed of his duty to register as a sex offender he

entered his plea knowingly, voluntarily, and intelligently.

        Affirmed.




                                               gunt,g
                                              fre
WE CONCUR:


                                                                         ,




                                           -13-